Citation Nr: 1633130	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a right leg disability. 

4.  Entitlement to service connection for a low back disability, to include as secondary to the right leg disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 1958.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral ankle disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the July 2016 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for a right leg disability.

2.  During the July 2016 Board hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to service connection for a low back disability, to include as secondary to the right leg disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a right leg disability have been met.  38 U.S.C.A.
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a low back disability, to include as secondary to the right leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  During the July 2016 Board hearing, the Veteran withdrew his appeal pertaining to the claims entitlement to service connection for a right leg disability and a low back disability, to include as secondary to the right leg disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.




ORDER

Entitlement to service connection for a right leg disability is dismissed. 

Entitlement to service connection for a low back disability, to include as secondary to the right leg disability, is dismissed.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bilateral foot and ankle disabilities.  The Veteran has submitted numerous private medical records documenting complaints of bilateral foot and ankle weakness.  In a statement received by VA in January 2010, the Veteran stated that he wore shoes with steel arch supports prior to active service.  At the July 2016 Board hearing, the Veteran testified that he experienced bilateral foot and ankle pain in service.  He was given inserts for his boots and continued to experience intermittent pain.  In June 2016, Dr. C.P., a private physician, wrote that the Veteran had a previous ankle injury, which was related to his time in the Army in the 1950s.  Dr. C.P. elaborated that the injury was caused by high impact activities with boots that offered little to no support.  This statement is vague regarding the existence of a current bilateral ankle disability and does not address the claimed bilateral foot disability.  Based on the forgoing, the Board finds that a remand is necessary to afford the Veteran with a VA examination to determine the nature and etiology of his claimed ankle and foot disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA orthopedic examination to determine the etiology of his claimed bilateral ankle and foot disabilities.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the claimed bilateral ankle and foot disabilities were caused by the Veteran's active service.  The examiner must specifically address the Veteran's July 2016 hearing testimony and the June 2016 opinion offered by Dr. C.P.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


